UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 00-4625
WAYNE BERNARD PATTON, a/k/a
Bernard Patton,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Charlotte.
    Lyle E. Strom, Senior District Judge, sitting by designation.
                        (CR-99-131-MU)

                      Submitted: March 1, 2002

                      Decided: March 28, 2002

 Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

G. Bruce Park, NIXON, PARK & GRONQUIST, P.L.L.C., Charlotte,
North Carolina, for Appellant. Robert J. Conrad, Jr., United States
Attorney, Brian Lee Whisler, Assistant United States Attorney, Char-
lotte, North Carolina, for Appellee.
2                       UNITED STATES v. PATTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Wayne Bernard Patton appeals his conviction for his involvement
in bank robbery by force, in violation of 18 U.S.C. § 2113(a) (1994),
bank robbery with a dangerous weapon, in violation of 18 U.S.C.
§ 2113(d) (1994); and carrying a firearm during a crime of violence,
in violation of 18 U.S.C. § 924(c) (1994). Finding no error, we affirm.
   Patton contends the district court erred in admitting statements he
made to a police investigator. Although Patton objected to the admis-
sion of his statements at trial, he failed to file a pretrial motion to sup-
press the statements. Rule 12(b)(3) of the Federal Rules of Criminal
Procedure requires that motions to suppress evidence be made before
trial. United States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997)
(emphasis added). Any failure to file a pretrial motion to suppress
constitutes waiver of the objection unless the defendant can demon-
strate just cause for the failure. Fed. R. Crim. P. 12(f); United States
v. Ricco, 52 F.3d 58, 62 (4th Cir. 1995).
   Patton contends he failed to file a pretrial motion to suppress
because defense counsel never knew of the evidence in question due
to the Government’s failure to disclose the police report containing
the statement. Because Patton "was personally aware of the police
action which led to their acquisition of the evidence, he is responsible
for informing his counsel of those facts, and a ‘communications gap’
in that regard will not be recognized as good cause." Ricco, 52 F.3d
at 62. Because Patton failed to raise this issue before trial and has not
shown good cause for his failure, we find no error in the district
court’s admission of his statements.
  Accordingly, we affirm Patton’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.
                                                              AFFIRMED